 Case 2:20-cv-10831-TGB-EAS ECF No. 20 filed 04/15/20          PageID.311    Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

ERIC ESSHAKI, as candidate for
United States Congress and in his                    No. 2:20-cv-10831
individual capacity,

               Plaintiff,
                                                     Hon. Terrence G. Berg
v.
                                                     Mag. Judge Elizabeth A. Stafford
GRETCHEN WHITMER, Governor
of Michigan, JOCELYN, BENSON,
    Secretary of the State of Michigan, and      MOTION FOR LEAVE TO FILE AN
                                                  AMICUS CURIAE BRIEF

JONATHAN BRATER, Director of
the Michigan Bureau of Elections, in
their official capacities,

              Defendants.
                                                                                        /

Michael J. Steinberg (P43085)                        Daniel S. Korobkin (P72842)
Katie Chan*                                          American Civil Liberties Union Fund
Diane Kee*                                            of Michigan
Brian Remlinger*                                     2966 Woodward Avenue
Civil Rights Litigation Initiative                   Detroit, MI 48201
University Michigan Law School                       (313) 578-6824
701 South State Street, Ste. 2020                    dkorbkin@aclumich.org
Ann Arbor, MI 48109
(734) 615-2407                                       Richard S. Hagerstrom (P57885)
mjsteinb@umich.edu                                   Attorney for Whittney Williams
                                                      and her Committee WhitttneyWilliams
                                                      for Congress
                                                     Hagerstrom Law
*Student attorneys practicing                        222 West Genesee Street
 pursuant to L.R. 83.21                              Lansing, MI 48933
                                                     (517) 763-7499)
                                                     scotthagerstrom@yahoo.com

                                                     Jean E. Kordenbrock (P56605)
                                                     Fraser Trebilcock Davis & Dunlap, PC
                                                     Co-Counsel for Whittney Williams
                                                      and her Committee Whittney Williams
                                                      for Congress
                                                     124 West Allegan Street, Ste. 1000
                                                     Lansing, MI 48933
                                                     (517) 482-5800
                                                                                        /
 Case 2:20-cv-10831-TGB-EAS ECF No. 20 filed 04/15/20                   PageID.312   Page 2 of 3



                     WHITTNEY WILLAIMS’ ON BEHALF OF
                     WHITTNEY WILLIAMS FOR CONGRESS
               MOTION FOR LEAVE TO FILE AN AMICUS CURIAE BRIEF

       WHITTNEY WILLIAMS AND HER COMMITTEE WHITTNEY WILLIAMS FOR

CONGRESS (HEREAFTER Williams), by and through her/its attorneys, seeks leave to file an

amicus curiae brief. In support of this motion, Williams states as follows:

       1.      Williams is a candidate for Congress in the Michigan 11th Congressional

District and has filed the necessary signatures with the Michigan Sectary of State to

qualify to appear on the August 3, 2020 primary ballot as a Republican. As such

Williams has a direct interest in the outcome of this hearing. Williams can speak

directly to the issues at hand in this case.

       2.      This case raises important issues surrounding ballot access the midst of

the COVID-19 pandemic, and, specifically, how best to address the issues before the

court while remaining faithful to the otherwise well-settled rules and laws governing

ballot access.

       3.      Williams believes that, herself and her campaign can speak directly to

the issues at hand in regards to collection of signatures to qualify for the ballot and

that her/its amicus brief will be of assistance to the Court

       4.      Williams proposed amicus curiae brief accompanies this motion.

       5.      Williams further requests an opportunity to be heard during the Court’s

motion hearing, scheduled for April 15, 2020 at 2:00pm.

       6.      Pursuant to Local Rule 7 .1, undersigned counsel sought concurrence in

this motion to file an amicus brief on April 15, 2020 via email. Due to the exigency

of the matter, and specifically the motion hearing scheduled for today at 2:00pm,
 Case 2:20-cv-10831-TGB-EAS ECF No. 20 filed 04/15/20       PageID.313       Page 3 of 3


undersigned counsel proceeded by filing this Motion prior to receiving a response

from the parties’ counsel.

       WHEREFORE, Williams respectfully requests that this Court enter an order

granting Williams leave to file an amicus curiae brief, and accepting the

accompanying brief as filed.



                                            Respectfully submitted,

                                                   Respectfully submitted,



Dated: April 15, 2020                              /s/ Richard S. Hagerstrom
                                                   Richard S. Hagerstrom (P57885)
                                                   Hagerstrom Law
                                                   222 West Genesee Street
                                                   Lansing, MI 48933
                                                   (517) 763-7499



Dated: April 15, 2020                              /s/ Jean E. Kordenbrock
                                                   Jean E. Kordenbrock (P56605)
                                                   Fraser Trebilcock David & Dunlap, PC
                                                   124 West Allegan Street, Ste. 1000
                                                   Lansing, MI 48933
                                                   (517) 482-5800



                             CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2020, I electronically filed the foregoing
paper with the Clerk of the Court using the ECF system which will send notification
of such filing to the following opposing counsel.

                                     By: /s/ Jean E. Kordenbrock
                                             Jean E. Kordenbrock
